Citation Nr: 1045798	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  06-07 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for 
posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel






INTRODUCTION

The Veteran served on active military service from April 1968 to 
July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Hartford, 
Connecticut.

This case was previously before the Board in March 2009 when the 
Board issued a decision denying the Veteran's claim.  The Veteran 
appealed this decision to the United States Court of Appeals for 
Veterans Claims (Court).  In November 2009, the Court issued an 
order granting the parties' Joint Motion for Remand (Joint 
Motion) to vacate the Board's decision and remand the case to the 
Board for compliance with the Joint Motion.  

The Veteran's combined service-connected disability rating is 90 
percent.  The Board presently grants a 30 percent rating for 
PTSD.  The RO will reassess the Veteran's combined rating.  
Further, although the Veteran was denied entitlement to a total 
disability rating based on individual unemployability in a July 
2010 rating decision, given the Board's action, the Board REFERS 
a claim for a total rating to the RO for appropriate action. 


FINDING OF FACT

The Veteran's PTSD is manifested primarily by flashbacks, 
depression, nightmares, anxiety, sleep impairment, and 
irritability; indicative of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.




CONCLUSION OF LAW

The criteria for entitlement to an initial disability rating of 
30 percent for PTSD have been approximated.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.) and the 
Court of Appeals for Veterans Claims (as noted by citations to 
"Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).
 



Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet.  App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) VA 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ), as was done in this case.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in June 2005, March 2006, and April 
2006 that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was advised 
that VA used a Schedule for Rating Disabilities (Schedule) that 
determined the rating assigned and that evidence considered in 
determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the service treatment records, VA 
outpatient treatment records and private medical records.  
Additionally, the Veteran was afforded VA examinations in October 
2005 and April 2010.  Neither the Veteran nor his representative 
has identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Claim

The RO granted service connection for PTSD in a November 2005 
rating decision and assigned the Veteran an initial 10 percent 
disability evaluation.  The Veteran timely appealed.  The Veteran 
contends the rating evaluation does not accurately reflect the 
severity of his disability.  After a careful review of the 
evidence, the Board finds that the Veteran's symptomatology 
approximates the criteria for a rating of 30 percent, and no 
higher.  

Disability evaluations are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), which are based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a 
service-connected disability require review of the entire medical 
history regarding the disability.  38 C.F.R. §§ 4.1, 4.2 (2009).  
If there is a question that arises as to which evaluation to 
apply, the higher evaluation is for application if the disability 
more closely approximates the criteria for that rating; 
otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7 
(2009).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3 (2009).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  In cases such as this in which the 
Veteran has appealed the initial rating given at the time service 
connection is established, in assigning the initial rating, the 
Board must consider the propriety of assigning one or more levels 
of rating -"staged" ratings- from the initial effective date 
forward, based on evidence as to the severity of disability.  See 
Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).

The Board has considered whether different ratings may be 
warranted for different time periods based on the evidence of 
record.  The RO has assigned the Veteran's PTSD an initial 
disability rating of 10 percent, pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  According to 38 C.F.R. § 4.126(a), a 
mental disorder shall be evaluated "based on all the evidence of 
record that bears on occupational and social impairment rather 
than solely on the examiner's assessment of the level of 
disability at the moment of examination." 

The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to 
the manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

Accordingly, the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider all 
symptoms of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV (American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th ed. 
1994)).  Id.

Under the general rating formula, a 10 percent disability rating 
is warranted if there is occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or if symptoms are controlled by continuous 
medication.  38 C.F.R. § 4.130.

A 30 percent disability rating is warranted if there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.

A 50 percent rating is warranted when the evidence shows 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-, and long-, term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability rating is warranted if there is 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; obsessional 
rituals that interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.  Id. 

A 100 percent rating is assignable if there is total occupational 
and social impairment, due to such symptoms as: gross impairment 
of thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living; disorientation as to time or place; 
memory loss for names of close friends or relatives, own 
occupation, or own name.  Id. 

In evaluating psychiatric disabilities, the Board has adopted the 
Diagnostic and Statistical Manual of Mental Disorders, 4th ed., 
American Psychiatric Association (DSM-IV).  That manual includes 
a Global Assessment of Functioning (GAF) scale reflecting 
psychological, social and occupational functioning on a 
hypothetical continuum of mental illness.  Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  A GAF score of 41-50 indicates 
behavior that is serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g. 
no friends, unable to keep a job).  A score of 51 to 60 indicates 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).  A score of 61 to 70 indicates some 
mild symptoms (e.g. depressed mood and mild insomnias) or some 
difficulty in social, occupational, or school functioning (e.g. 
occasional truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  DSM-IV at 46-7.

The Board must determine the value of all evidence submitted, 
including lay and medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally 
involves a 3-step inquiry.  First, the Board must determine 
whether the evidence comes from a "competent" source.  The 
Board must then determine if the evidence is credible, or worthy 
of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) 
(Observing that once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible).  
The third step of this inquiry requires the Board to weigh the 
probative value of the proffered evidence in light of the 
entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.  
Pertinent to a claim for an increased rating, lay testimony is 
competent when it  describes symptoms, which supports a later 
diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in 
general, for the need for a VA examination to arise, a claimant 
would only need submit his competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation.).

After determining the competency and credibility of evidence, the 
Board must then weigh its probative value.  In this function, the 
Board may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-
512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) 
(holding that the Board has the "authority to discount the 
weight and probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence"). 

Medical records reveal GAF scores of 50 (letter from private 
physician); 65 (October 2005 VA examination report); and 60 
(April 2010 VA examination).  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See e.g., 
Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score must 
be considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).

A letter from R. Loss., Ph.D., states that the Veteran has been 
in individual weekly therapy since June 2005.  During that time, 
the Veteran reported experiencing PTSD symptoms.  The Veteran 
reported that he experiences flashbacks five times a week and 
that his mood is significantly affected by these flashbacks if he 
is unable to thoroughly distract himself.  The flashbacks relate 
to his experience in Vietnam.  The Veteran also reported 
nightmares, difficulty falling and staying asleep, as well as low 
levels of motivation in his daily life.  Dr. Loss diagnosed PTSD 
and assigned a GAF score of 50.  However, Dr. Loss did not assess 
the Veteran's alcohol abuse in rendering the GAF score.  

The Veteran underwent a VA examination for PTSD in October 2005.  
During that examination, the Veteran reported that he experiences 
nightmares, episodes of anxiety, flashbacks of Vietnam, 
tendencies towards isolation, episodes with dysphoria, and 
alcohol abuse.  The examiner noted that the Veteran then worked 
in the construction industry and had plans to open a restaurant 
franchise with his wife as he found the construction industry 
"boring."  Although the Veteran had been married three times, 
he described his relationships with his family members as 
generally positive and he had a few friends.  

The examiner assessed the Veteran's mood as slightly dysphoric, 
with a mildly flattened and over-controlled affect.  The examiner 
found no evidence of psychosis, homicidal or suicidal ideation, 
or cognitive impairment.

The examiner diagnosed the Veteran with chronic, mild PTSD and 
assigned a GAF score of 65.  The examiner found that the 
Veteran's symptoms were not currently affecting his functional 
status to a significant degree and his psychotherapy was helpful 
to the Veteran.

Further treatment records were obtained following the Court's 
November 2009 remand.  Of note, these included a July 2007 
treatment record, (also noted by an April 2010 VA examiner) which 
contained a negative PTSD screen, with no symptoms endorsed.  
Also as it pertains to the Veteran's assertions, a March 2010 
neurology note indicates that the Veteran experienced mild memory 
loss due to chronic alcohol use and diaphoresis attributed to the 
discontinuation of psychotropic medications.  Neither symptom is 
attributed to PTSD.  

In an April 2010 statement, the Veteran's wife related that the 
Veteran experiences nightmares and tremors.  She further stated 
that the Veteran's symptoms have worsened over time.  She 
believes that the PTSD has "worn down" the Veteran's mental and 
physical condition, such that he is not longer able to function.  
She alleged that the Veteran was detached from his friends and 
family; that he barely speaks more than a sentence or two, and 
does not partake in any social activity outside the VA.  She also 
reported that two years previously, the Veteran was dismissed 
from his job due to increased alcohol abuse, which was a result 
of the worsening of his mental and emotional state.  She related 
that the Veteran was no longer capable of working due to PTSD. 

The Veteran underwent a VA PTSD examination in April 2010.  
Although the examiner related that the Veteran's claims folder 
had not been reviewed, the Veteran was interviewed and the 
examiner reported that he had reviewed mental health treatment 
records, including 20 outpatient mental health "encounters;" 
125 outpatient substance abuse records, and the initial PTSD 
examination conducted in October 2005.

The Veteran reported anxiety, nightmares (based on reports from 
his wife), and blackouts.  However, the Veteran reported that he 
had "began going downhill" after the death of his son.  

The examiner found no evidence of delusions or other indicators 
of psychotic process except for the occasional perception of 
shadows or people by the side of the road.  The examiner noted 
that it was unclear whether these were bonafide hallucinations or 
if the Veteran was intoxicated.  The Veteran denied alcohol abuse 
but admitted that he imbibed prior to the examination.  The 
Veteran denied suicidal or homicidal ideations.    

The examiner noted that the Veteran was competent to manage his 
own finances and while the Veteran seemed to have some residual 
PTSD symptoms, these were conflated with his primary diagnosis of 
chronic alcohol abuse and possible cognitive impairments related 
to that abuse.  

Significantly, the examiner noted that the Veteran reported in a 
2010 treatment note that he had virtually every PTSD symptom at 
"10 out of 10."  In examining the totality of the record, the 
examiner opined that the Veteran had been responding to the 
culture within the VA treatment facility and gradually adopting a 
PTSD identity that may be compounded with some additional 
financial incentive.  

Although he noted that the Veteran had served in combat and had 
clearly been wounded, the record demonstrated inconsistent 
reporting and symptoms of "shakes," anxiety, and memory loss 
that are previously attributable to mild Korsakoff's.  The 
examiner opined that the Veteran was probably being truthful 
about his decline at the time of his son's death, which with 
other then-present stressors could certainly result in an 
exacerbation of mood and anxiety symptoms, as well as alcohol 
abuse.  

However, the examiner reported that attributing the Veteran's 
dysfunctioning entirely to his PTSD would require more convoluted 
diagnostic thinking than is necessary to account for his 
presentation.  While the examiner retained the diagnosis of PTSD, 
he opined that an increase in percentage was not warranted at 
this time based on the clinical data.  

Of note, the examiner diagnosed the Veteran with alcohol 
dependence and dysthmia which were not related to military 
service.  While PTSD was diagnosed, the examiner noted that the 
disorder was "mild."  He assessed the Veteran's GAF as 60.  

A May 2010 mental health progress note indicates that the Veteran 
reported that his medications were working.  He also acknowledged 
that talking about events was disturbing, and as a result, his 
sleep is more disturbed and his flashbacks increased.  The 
Veteran denied suicidal or homicidal ideations.    

A June 3, 2010 mental health progress note shows that the Veteran 
reported a worsening of mood and suicidal ideation without active 
plan or interest.  He stated that he had suicidal ideations for 
many years prior.  The Veteran rated his depression as a 5 on a 
scale of 1 to 10.  

A June 10, 2010 record states that the Veteran reported that his 
depression was 3 out of 10.  He also reported that his 
suicidality had subsided.  

A June 28, 2010 mental health progress note states that the 
Veteran reported his wife had told him he had nightmares which he 
did not remember; flashbacks 2 to 3 times per week that cause him 
to be fearful; depression, "shaky hands," and alcohol 
consumption.  The Veteran denied suicidal or homicidal ideations.    

In part, the Veteran contends that he is unable to work because 
of PTSD symptoms.  In Mittleider v. West, 11 Vet. App. 181 
(1998), it was held that when psychiatric symptoms are present 
from service-connected and non-service-connected disorders, the 
reasonable doubt doctrine dictates that all psychiatric symptoms 
be attributed to the service-connected disability.  However, when 
this specific question was addressed, a VA examiner with 
knowledge of the Veteran's military, medical and occupational 
history specifically diagnosed the Veteran with alcohol 
dependence and dysthymia, not attributable to military service.  

The Veteran's GAF scores of 50, 65, and 60 represent mild to 
serious psychiatric symptoms, with moderate to severe difficulty 
in social and occupational functioning.  See DSM IV at 46-47.  
While these scores are a factor in determining the applicable 
rating, the Veteran's rating depends primarily on the Schedule's 
rating criteria.  The Veteran generally functions satisfactorily 
with routine behavior and self-care; he describes low levels of 
motivation in daily life, depressed mood, anxiety, interference 
with his sleep, and flashbacks.  His wife reported withdrawal 
from social situations.  

However, the preponderance of the evidence does not show him to 
have reduced reliability and productivity due to flattened 
affect; speech difficulties; difficulty in understanding complex 
commands; impaired judgment or abstract thinking; or difficulty 
in establishing and maintaining effective work and social 
relationships due to PTSD.  The level of severity of the symptoms 
attributable to PTSD (flashbacks such as are alleviated by 
medication; chronic sleep impairment) is most consistent with a 
higher evaluation of 30 percent.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411; 38 C.F.R. § 4.7

While there is evidence of suicidal ideations in the June 3, 2010 
medical record, this is only a single factor in assigning a 
rating for the Veteran's PTSD.  The Veteran's symptomology in its 
entirety does not approximate the criteria for a rating in excess 
of 30 percent.  Id.

The Board has considered the Veteran's statements and the 
statement submitted by his spouse in assigning a disability 
rating.  The Board finds the Veteran competent to provide 
evidence as to his symptoms and the Board also finds the 
Veteran's statements to be credible.  However, as noted above the 
only medical examination with specific focus upon the source of 
mental impairment, has found that the Veteran has mild PTSD, and 
two disorders not related to military service.  Given that the 
Veteran has three disorders that bear upon his psychiatric 
functioning, (PTSD, alcohol dependence and dysthymia), the 
Veteran is not competent to attribute the degree of disability 
from each disorder.
 
The Board also finds that there is no showing that at any point 
since the effective date of the grant of service connection has 
the Veteran's service-connected PTSD caused exceptional or so 
unusual of a disability picture as to warrant the assignment of 
any higher rating on an extra- schedular basis.  See 38 C.F.R. § 
3.321(b) (2009).  In this regard, the Board notes that the 
disability has not objectively been shown to markedly interfere 
with employment (i.e., beyond that contemplated in the initial 
ratings assigned herein).  There is also no evidence that the 
service-connected PTSD has necessitated frequent periods of 
hospitalization, or has otherwise rendered inadequate the regular 
schedular standards.  In the absence of evidence of any of the 
factors outlined above, the criteria for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) (2009) have not been met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, as 
the preponderance of the evidence is against assignment of any 
higher ratings other than those assigned herein, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to a rating of 30 percent, and no higher, for PTSD is 
granted.  



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


